Case 1:15-cr-00601-AMD Document 160 Filed 03/28/19 Page 1 of 4 PageID #: 2348
                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
DMP                                                   271 Cadman Plaza East
F. #2014R00564                                        Brooklyn, New York 11201


                                                      March 28, 2019

By ECF

The Honorable Ann M. Donnelly
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:     United States v. Ying Lin
                       Criminal Docket No. 15-601 (AMD)

Dear Judge Donnelly:

              The government respectfully submits this letter in response to the defendant’s
March 14, 2019 motion to compel discovery. For the reasons that follow, the Court should
deny the defendant’s motion.

               Requests Pursuant to Federal Rule of Criminal Procedure 7(f)

              The defendant makes two requests for information about the government’s
charges pursuant to Federal Rule of Criminal Procedure 7(f), which permits a defendant to
move for a bill of particulars within 14 days after arraignment or at a later time only if the
Court permits. Such a bill of particulars is not appropriate here.

                Indeed, it is well-settled that a bill of particulars is “required only where the
charges of the indictment are so general that they do not advise the defendant of the specific
acts of which he is accused.” United States v. Walsh, 194 F.3d 37, 47 (2d Cir. 1999). That
is not the case here, particularly where Judge Irizarry has already upheld the sufficiency of
the indictment against a challenge that the obstruction counts should be dismissed because
they allegedly failed to identify the specific grand jury proceeding at issue and failed to
identify the nature of Qin Fei’s activities. (See Memorandum and Order, dated Sept 13,
2017, Doc. No. 80, at 6-7).

               It is similarly well-settled that a bill of particulars is not to be used as a tool to
obtain discovery or to force the government to disclose its legal theory. “A bill of particulars
may not be used by the defense as a fishing expedition or to force the government to reveal
all its evidence before trial.” United States v. Taylor, 17 F. Supp. 3d 162, 178 (E.D.N.Y.
Case 1:15-cr-00601-AMD Document 160 Filed 03/28/19 Page 2 of 4 PageID #: 2349



2014) (Irizarry, Ch. J.); see also United States v. Torres, 901 F.2d 205, 234 (2d Cir 1990)
(“Acquisition of evidentiary detail is not the function of the bill of particulars.” (citation
omitted)); United States v. Santoro, 647 F. Supp. 153, 188 (E.D.N.Y. 1986) (bill of
particulars “is not to be used . . . to force the government to disclose its evidence . . . or its
legal theory” (citations omitted)).

              Nevertheless, the government has already provided information responsive to
the defendant’s request that the government identify the “target and subject matter” of the
grand jury investigation referenced in the obstruction counts. In connection with the
defendant’s motion to dismiss the obstruction charges, the government disclosed that there
was a pending federal grand jury investigation of the activities of an individual named Qin
Fei. (See Gov’t Opp. to Defense Motion to Compel, dated Nov. 2, 2018, Doc. No. 144, at 2).

               The defendant now argues that the government’s representation is contradicted
by documents in the government’s recent March 6, 2019 production. On the contrary, there
is nothing in the government’s production that is inconsistent with its prior representation,
nor has the government taken any inconsistent positions regarding the grand jury proceeding
at issue.

               When the government spoke with Abbe Lowell, the attorney for Qin Fei, on
November 4, 2015, regarding a grand jury subpoena that was served on Qin Fei on October
28, 2015, the government advised Mr. Lowell that Qin Fei was not a “target” of a grand jury
investigation. The term “target” is a term of art. As defined in the Justice Manual (which
was until recently known as the U.S. Attorneys’ Manual), a “target” of a grand jury
investigation is “a person as to whom the prosecutor or the grand jury has substantial
evidence linking him or her to the commission of a crime and who, in the judgment of the
prosecutor, is a putative defendant.” In contrast, a “subject” of a grand jury investigation is
“a person whose conduct is within the scope of the grand jury’s investigation.” See Justice
Manual, Title 9, Section 11.151 (available at https://www.justice.gov/jm/jm-9-11000-grand-
jury#9-11.151). This distinction is critical. A grand jury may investigate an individual’s
activities without an individual being a “target” of that investigation.

               Thus, the fact that the government told Mr. Lowell that Qin Fei was not the
“target” of a grand jury investigation is not inconsistent with the fact that the grand jury was
investigating Qin Fei and his activities. The government’s statement that Qin Fei was not a
“target” does not mean, as the defendant’s letter suggests, that the grand jury was not
investigating Qin Fei.

                No further disclosure is necessary or warranted. Indeed, the identity of the
target of a grand jury proceeding and the nature of the crimes under investigation in that
proceeding are not elements of a Section 1512(c)(2) charge and therefore do not need to be
proven at trial. Rather, the elements are (1) that the defendant obstructed, influenced, or
impeded an official proceeding and (2) that the defendant acted corruptly. See Sand, Modern
Federal Jury Instructions—Criminal, Instruction 46-69.




                                                  2
Case 1:15-cr-00601-AMD Document 160 Filed 03/28/19 Page 3 of 4 PageID #: 2350



                Judge Irizarry has already held in this case that the indictment was not
defective for failing to specify the identity of the target of the grand jury proceeding or the
crimes under investigation. (See Memorandum and Order, dated Sept 13, 2017, Doc. No. 80,
at 6-7). In fact, the defendant cites to a First Circuit case, United States v. Murphy, 762 F.2d
1151, 1154 (1st Cir. 1985), for the proposition that she is entitled to information about the
identity of the official proceeding without acknowledging that Judge Irizarry has already
rejected this argument. Specifically, Judge Irizarry described Murphy as a “thirty-two-year-
old First Circuit case that is not controlling in this Court.” Rather, Judge Irizarry explained
that because the grand jury proceeding need only be foreseeable, and not even pending or
about to be instituted, information about the identity of the target and the nature of the crimes
under investigation was “irrelevant.” (Id. at 7).

                Next, the defendant requests that the government disclose the nature of Ms.
Lin’s or Mr. Qin’s alleged obstructive conduct after Mr. Qin left New York. While no bill of
particulars is appropriate as to this issue for all the reasons set forth above, the government
notes that, at this time, it does not intend to offer evidence that the defendant took any
affirmative obstructive acts following Qin Fei’s departure from the United States on October
28, 2015. Rather, as the government has previously stated, it intends to prove at trial that
Qin Fei failed to return to the United States after his departure to comply with the grand jury
subpoena with which he was served as he was boarding a flight at JFK Airport bound for the
People’s Republic of China. (See Gov’t Opp. to Defense Motion to Compel, dated Nov. 2,
2018, Doc. No. 144, at 2).

              Request Pursuant to Federal Rule of Criminal Procedure 16

              The defendant also seeks to compel the government to disclose, pursuant to
Rule 16 of the Federal Rules of Criminal Procedure, the subpoena that the government
served upon Qin Fei. The defendant has failed to meet her burden of showing that the
subpoena is relevant or discoverable under Rule 16.

               Indeed, given that the government does not at this time intend to argue that the
defendant took any affirmative obstructive acts following Qin Fei’s departure from the
United States, it is clear that there is no relevance to the subpoena that was served upon Qin
Fei as he was leaving, outside of testimony that such a subpoena was served. The contents of
a document of which the defendant was unaware when she committed affirmative obstructive
acts prior to Qin Fei’s departure could not possibly be relevant to her state of mind when she
committed those acts.

               The defendant argues that the subpoena is necessary to correct the
“misimpression” that Qin Fei fled New York illegally to avoid having to testify or that the
defendant advised him not to return following his departure. But the government will not
present either argument to the jury; thus there will be no “misimpression” to correct. Even if
there were, the defendant makes no showing as to how the subpoena itself would cure any
such “misimpression.”




                                               3
Case 1:15-cr-00601-AMD Document 160 Filed 03/28/19 Page 4 of 4 PageID #: 2351



             For all these reasons, the Court should deny the defendant’s motion to compel
discovery.

                                                Respectfully submitted,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                         By:      /s/ Douglas M. Pravda
                                                Douglas M. Pravda
                                                Assistant U.S. Attorney
                                                (718) 254-6268


cc:   Clerk of the Court (AMD) (by ECF)
      Deborah Colson, Esq., counsel for the defendant (by ECF)
      Jill Shellow, Esq., counsel for the defendant (by ECF)




                                            4
